NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



SHEILA JANUSZ,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-1267
                                   )
21ST CENTURY CENTENNIAL            )
INSURANCE COMPANY.                 )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 14, 2018.

Appeal from the Circuit Court for
Hillsborough County; Ralph C. Stoddard,
Judge.

K. Mitch Espat of Powell & Espat, Tampa,
for Appellant.

Richard A. Sherman, Sr., of Law Offices of
Richard A. Sharman, P.A., Fort Lauderdale,
and John D. McBride of Law Offices of
Christina M. Sanabria, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.
SALARIO and ATKINSON, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.




                                  -2-